Title: From George Washington to Major General John Sullivan, 31 July 1777
From: Washington, George
To: Sullivan, John



½ after 9. A.M: Coryels Ferry [N.J.]July 31st 1777.
Dr Sir

I am this moment advised by Express that the Enemy’s Fleet is arrived at Delaware; I request that you will proceed immediately to Philadelphia with the Division under your command, in the most expeditious manner you can, observing a good order of March & conducting it so as not to injure the Troops. The Rout by Coryels will be best, as there is a sufficient number of boats to transport the Troops & Baggage in a very short time. I am Dr Sir Yr Most Obedt sert

G.W.

